      Case 15-43092-mxm13 Doc 106 Filed 06/18/19                      Entered 06/18/19 16:25:32     Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed June 18, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                FORT WORTH DIVISION


 IN RE:                                                                            Case Number: 15-43092-MXM


     JOE ANGEL ALVARADO
          PO BOX 3155
          SAN JOSE, CA 95156
          SSN/TIN: XXX-XX-8360

     ELBIRA CABRERA ALVARADO
          PO BOX 3155
          SAN JOSE, CA 95156
          SSN/TIN: XXX-XX-9246

 DEBTORS

               ORDER APPROVING MODIFIED PLAN AFTER CONFIRMATION DATED MAY 14, 2019

    There came on for consideration the Modification of Chapter 13 Plan after Confirmation filed May 14, 2019. The
 Court FINDS that notice was and is appropriate under the circumstances. The Court is of the opinion that the
 Modification of the Chapter 13 Plan after Confirmation should be APPROVED based on:

          The Parties' announcement of no opposition at or prior to docket call.

     IT IS THEREFORE ORDERED that the Modified Plan filed May 14, 2019, be and the same is hereby APPROVED,
 subject to the following conditions, if any:
          New Plan Payment(s) to Trustee Amounts and Terms: (forward looking only)
           Start Date       Periods        Amount         How Often




 Page 1 of 2
 ORDER APPROVING MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION
     Case 15-43092-mxm13 Doc 106 Filed 06/18/19                      Entered 06/18/19 16:25:32     Page 2 of 2
Case No. 15-43092-MXM                                                                                        Page 2

        06/02/2019        3.00           $500.00         MONTHLY
        09/02/2019      12.00           $7,115.00        MONTHLY
        09/02/2020 End of Plan              $0.00        MONTHLY

        Debtor's new payment will be on or before: 06/02/2019.

        THE PLAN BASE SHALL BE CHANGED TO $296,370.96 IN 60 MONTHS.

        The total paid in through May 14, 2019 is $209,490.96.

    All other changes proposed in the plan modification remain the same.

   Attorney fees in excess of $400.00 shall not be paid unless and until a fee application has been approved by the
Court.
    Attorney fees for the modification in the amount of $400.00 are to be paid direct.

                                              # # # END OF ORDER # # #




Page 2 of 2
ORDER APPROVING MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION
